DETAILED ACTION
This Office action for U.S. Patent Application No. 16/482,305 is responsive to the Request for Continued Examination filed 17 May 2022, in reply to the Final Rejection of 17 February 2022 and the Advisory Action of 17 May 2022.
Claims 1–20 are pending.
In the Final Rejection, claims 1–6, 8, 9, 11–17, 19, and 20 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2012/0062565 A1 (“Fuchs”).  Claim 18 was rejected under 35 U.S.C. § 103 as obvious over Fuchs.  Claims 7 and 10 were rejected under 35 U.S.C. § 103 as obvious over Fuchs in view of U.S. Patent Application Publication No. 2002/0036648 A1 (“Putilin”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 17 May 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is respectfully submitted that U.S. Patent Application Publication No. 2018/0309967 A1 overcomes the deficiencies of Fuchs.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6, 8, 9, and 11–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0062565 A1 (“Fuchs”) in view of U.S. Patent Application Publication No. 2018/0309967 A1 (“Wang”).
Fuchs, directed to generating three-dimensional views of a scene, teaches with respect to claim 1, an apparatus, comprising:
processor circuitry to transform a first image into a second image based on a first map (¶ 0049, renderer 206 renders images so they appear different from different viewpoints);
a display device to output the second image as a first optical output (id., display 202);
a first optical filter to pseudo-randomly distort at least a first portion of the first optical output to form a first light field (¶¶ 0039–41, optical barrier 204 having pseudo-random holes);
a sensor to capture an image representative of the light field (¶¶ 0043–44, cameras at desired viewing location).
The claimed invention differs from Fuchs in that the claimed invention recites the optical filter operates using pseudo-random optically different surfaces having different facet angles to distort the first optical output pseudorandomly.  Fuchs at ¶ 0055 teaches the filter may be constructed using dark and light printed portions of a film, or physical cuts within a barrier.  However, the printed film embodiment does not disclose the light and dark film portions having different facet angles, and the physical holes are not surfaces.  However, Wang, directed to an optical device for imaging, teaches with respect to claim 1:
the first optical filter including pseudo-random optically different surfaces having different facet angles (Figs. 3, 7, 8, ¶¶ 0032–33, 0040–41; optical device includes film with pseudo-randomized structure)
to pseudo-randomly distort the first optical output as the first optical output is provided to the pseudo-random family of optically different surfaces (id., pseudo-random scattering enables 3D projection through the film).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Fuchs system using the Wang pseudo-random film as the base of the optical filter, for the listed benefits in Wang ¶ 0033 of “the elimination of Moiré, color over-angle, and precise angular beam control”.

Regarding claim 2, Fuchs in view of Wang teaches the apparatus of claim 1, wherein the first optical filter includes a regularly arranged portion to distort at least a second portion of the first optical output (¶¶ 0053–54, Poisson distribution includes minimum regularity to avoid bunches and gaps associated with random pattern).

Regarding claim 3, Fuchs in view of Wang teaches the apparatus of claim 1, wherein the first optical filter pseudo-randomly changes direction of light as light passes through the first optical member (Fuchs ¶ 0020, pseudo-random barrier provides a plurality of viewpoints, Wang ¶¶ 0032–33, pseudo-random layering creates light scattering).

Regarding claim 4, Fuchs in view of Wang teaches the apparatus of claim 1, wherein the first optical filter further includes a pseudo-random irregular thickness (Wang Figs. 3, 7, 8, pseudo-random phase modulation layer and phase compensation layers).

Regarding claim 5, Fuchs in view of Wang teaches the apparatus of claim 1, wherein the first image represents a second light field pseudo-randomly distorted by a second optical filter (Fuchs ¶¶ 0043–44, images produced on display 202 are calibrated to be visible and correct when viewed through pseudo-random barrier 204)

Regarding claim 6, Fuchs in view of Wang teaches the apparatus of claim 1, wherein the processor circuitry maps pixels of the first image to pixels of the second image (Fuchs ¶¶ 0049–50, converting images for different visibility from different viewpoints).

Regarding claim 8, Fuchs in view of Wang teaches a method, comprising:
pseudo-randomly distorting a first optical output representing a distorted version of a first image to form a second optical output (¶ 0046, displaying image from display 202 through barrier 204),
the first image representing a first optical input pseudo-randomly distorted by an optical filter (¶¶ 0039–41, optical barrier 204 having pseudo-random holes);
the optical filter including pseudo-random optically different surfaces having different facet angles (Wang Figs. 3, 7, 8, ¶¶ 0032–33, 0040–41; optical device includes film with pseudo-randomized structure)
to pseudo-randomly distort the first optical output as the first optical output is provided to the pseudo-random optically-different surfaces (id., pseudo-random scattering enables 3D projection through the film);
wherein the second optical output corresponds to the first optical input (Fuchs ¶¶ 0043–44, rendered image designed for viewing through barrier 204); and
presenting the second optical output (Fig. 1, output image 212) to a sensor (¶¶ 0043–44, cameras at desired viewing location); and
capturing at the sensor a second image representing the second optical output (id., images captured at cameras).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Fuchs system using the Wang pseudo-random film as the base of the optical filter, for the listed benefits in Wang ¶ 0033 of “the elimination of Moiré, color over-angle, and precise angular beam control”.

Regarding claim 9, Fuchs in view of Wang teaches the method of claim 8, further including:
determining a map based on the second optical input and the second image (Fuchs ¶ 0044, “calibration of display 202 may include coordinating with the design of barrier 204”).

Regarding claim 11, Fuchs in view of Wang teaches the method of claim 9, further including distorting a third image using the map to form the distorted version of the first image (Fuchs ¶ 0049, renderer 206 produces image for display on display 202).

Regarding claim 12, Fuchs in view of Wang teaches the method of claim 8, wherein pseudo-randomly distorting the first optical output to form the third optical output includes passing the first optical output through an optical filter that pseudo-randomly changes direction of light as light passes through the optical filter (Fuchs ¶ 0050, displaying image 202 through pseudorandom barrier 204).

Regarding claim 13, Fuchs in view of Wang teaches a non-transitory computer-readable storage medium comprising instructions that, when executed, cause at least one processor to at least:
pseudo-randomly optically distort, via an optical filter (Fuchs ¶¶ 0039–41, optical barrier 204 having pseudo-random holes) a first light field signal (¶ 0021, generating views of a scene using a non-transitory computer-readable medium);
the optical filter including pseudo-random optically different surfaces having different facet angles (Wang Figs. 3, 7, 8, ¶¶ 0032–33, 0040–41; optical device includes film with pseudo-randomized structure)
to pseudo-randomly distort the first optical output as the first optical output is provided to the pseudo-random optically-different surfaces (id., pseudo-random scattering enables 3D projection through the film); and
record a first image representing the distorted first light field signal for recreation of the first light field signal using a pseudo-random optical distortion (Fuchs ¶¶ 0021, 0043–44, performing calibration method using computer-readable medium).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Fuchs system using the Wang pseudo-random film as the base of the optical filter, for the listed benefits in Wang ¶ 0033 of “the elimination of Moiré, color over-angle, and precise angular beam control”.

Regarding claim 14, Fuchs in view of Wang teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the at least one processor to:
distort the first image to form a second image (Fuchs ¶ 0049, rendering image);
display the second image as an optical signal (id., displaying rendered image on display 202);
pseudo-randomly distort the optical signal to form a second light signal (¶ 0050, passing image through pseudorandom barrier 204); and
present the second light field signal (id., final image comprising filtered light 212).

Regarding claim 15, Fuchs in view of Wang teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the at least one processor to:
transform the first image into a second image based on first map (Fuchs ¶¶ 0043–44, mask); and
adjust the first map based on the first image and a calibration target image captured using a second pseudo-random distortion (id., calibrating display 202 and barrier 204).

Regarding claims 16 and 17, Fuchs in view of Wang teaches the apparatus as defined in claim 1, wherein the display is a first display, and the processor circuitry is to cause the image to be displayed, at a second display, as a second optical output presented toward a second optical filter that is to pseudo-randomly distort the second optical output, wherein the first optical filter and the second optical filter are unitary (Fuchs ¶¶ 0049, 71, different images are rendered and displayed simultaneously on display, which has the functionality of at least two displays; ¶¶ 0050, 0071, single filter separates simultaneously rendered and displayed images for viewing at two viewpoints).

Regarding claim 18, this claim recites that the display and sensor are unitary.  Fuchs does not disclose this limitation.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Fuchs system to make display 204 unitary with display 202, since it has been held that making a prior art structure integral requires only ordinary skill in the art, absent a showing that the integration of the prior art structure improves it contrary to the understandings and expectations of the art.  M.P.E.P. § 2144.04(V)(B).

Regarding claim 19, Fuchs in view of Wang teaches the apparatus as defined in claim 18, wherein the processor circuitry is to:
cause the first optical output to be presented in a first direction to the optical filter to record the image (Fuchs ¶ 0064, renderer output of original unblended view), and
cause a second optical output to presented to the optical filter in a second direction opposite the first direction to display the image (id., output of blended view through filter for comparison).

Regarding claim 20, Fuchs in view of Wang teaches the apparatus as defined in claim 1, further including a second optical filter that includes a mixing filter having a plurality of pseudo-random optically different textures (Wang Figs. 3, 7, and 8; distinct pseudo-random phase modulation layer and phase compensation layers).

Claims 7 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fuchs and Wang in view of U.S. Patent Application Publication No. 2002/0036648 A1 (“Putilin”), cited as a ‘Y’ reference in the Written Opinion for PCT/US2017/043339 and listed in the 31 July 2019 Information Disclosure Statement.
Claims 7 and 10 are directed to adjusting a map using a machine learning engine or neural network.  Fuchs does not specify this in the calibration disclosed in ¶ 0043–44. However, Putilin, directed to autosterographic image display, teaches:
wherein the processor circuitry is to adjust the first map, via machine learning, to reduce a difference between the second image and a second light field used to record the first image (¶ 0075, emulated neural network calibrates stereo images at a viewer’s eye position).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to calibrate the Fuchs system using a neural network, as taught by Putilin, in order to minimize errors.  Putilin ¶ 0075.

Regarding claim 10, Fuchs in view of Putilin teaches the method of claim 9, wherein determining the map includes executing a neural network to adjust the map to reduce a difference between the second optical input and the second image (Putilin ¶ 0075, neural network calibrates stereo images for autostereographic display at a certain viewer’s eye position in order to minimize errors).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2018/183510 A1
US 2017/0285357 A1
WO 2016/111708 A1
CN 103207458 A
CN 1837920 A
JP 3791907 B2
WO 2005/065085 A2
GB 2389192 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487